*850
ORDER

PER CURIAM.
Jeffrey Moody (“Movant”) appeals from the judgment of the circuit court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Despite Movant’s attendance at a pre-trial hearing where the trial court found him a prior and persistent offender, Movant contends that trial counsel improperly lead him to believe that he would not be sentenced as a prior and persistent offender if he did not testify at trial.
Having reviewed the briefs of the parties and the record on appeal, we conclude that the motion court did not clearly err when it found that trial counsel was not ineffective. Helmig v. State, 42 S.W.3d 658, 665-66 (Mo.App. E.D.2001). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment is affirmed pursuant to 84.16(b).